Exhibit 10.1

 

LOGO [g582222g0504003921208.jpg]

c/o Intertrust Services, Ltd.

190 Elgin Avenue

George Town

Cayman Islands

May 3, 2018

David T. Mitchell

[Address]

[Address]

 

Re: Amendment to Performance-based Restricted Share Unit Awards

Dear Tom,

On August 18, 2016, you were granted two performance-based restricted share unit
awards (the “PSU Awards”), each covering 61,758 ordinary shares (“Shares”) of
Fabrinet, a company formed under the laws of the Cayman Islands (“Fabrinet” or
the “Company”), under Fabrinet’s 2010 Performance Incentive Plan (the “Plan”)
and performance-based restricted share unit award agreements thereunder (the
“PSU Agreements”).

Pursuant to this letter agreement (the “Letter”), each of your PSU Agreements is
hereby amended to provide that, notwithstanding Section 2 of the PSU Agreements
specifying the settlement of the PSU Awards in whole Shares, upon any vesting
and settlement of the PSU Awards on or after the date hereof, 42% of the Shares
otherwise issuable upon such vesting (rounded to the nearest whole Share)
automatically will be settled in the form of cash, with the amount of cash
payable for a Share equal to the last sales price in regular trading for a Share
as furnished by the Financial Industry Regulatory Authority through the New York
Stock Exchange on the date of vesting (or if such date is not a trading day with
respect to the New York Stock Exchange, then the most recent trading day, as
applicable).

Except as modified by this Letter, your PSU Agreements remain in full force and
effect. This Letter, together with the PSU Agreements (to the extent not amended
hereby), the Plan and that certain Amended and Restated Employment Agreement
dated May 24, 2015, entered into between you and the Company as amended from
time to time, represent the entire agreement between you and the Company and
will supersede any and all previous contracts, agreements or understandings
between you and the Company with respect to the PSU Awards.

Please sign and return one copy of Letter to Colin Campbell, General Counsel, to
acknowledge and agree to the amendment of your PSU Agreements pursuant to this
Letter. This Letter will be governed by the laws of the State of California,
with the exception of its conflict of laws provision.

Sincerely,

 

/s/ Frank Levinson

Frank Levinson, Chairman of the Compensation Committee
(duly authorized on behalf of the Board of Directors of Fabrinet)

 

ACKNOWLEDGED AND AGREED:       /s/ David T.
Mitchell                                                          Date:  
    May 3, 2018                                                             
David T. Mitchell      